                     Case 1:18-cr-00375-VSB Document 131
                                                     130 Filed 05/29/20
                                                               05/21/20 Page 1 of 2




                                                    LAW OFFICES OF'

                                              JEFFREY LICHTMAN
                                                  II EAST 44'" STREET

                                                       SUITE eOI

                                               NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                 wwwJ.ftreyUchtmen ,com                                     PH , (212) '81 - 100'

JEFFREY EINHORN                                                                                              FX : ( 212) eo' -4888

JASON GOLl)MAN


                                                     May 21 , 2020

       BY ECF
                                                                                          5/29/2020
       HM. Vernon S. Broderick
       United States District Judge                                     Defendant's surrender date is adjourned to August 4, 2020
       40 Foley Square                                                  before 2 p.m. at his designated facility.
       New York, New York 10007

                 Re: United States v. Ziskind, et aI., 18 CR 375 (VSB)

       Dear Judge Broderick:

               I am writing on behalf of defendant Keith Orlean to respectfully request that the June 4,
       2020 deadline for Mr. Orlean to surrender and begin service of his sentence be extended by 60
       days in light of the ongoing public health emergency and the Bureau of Prison's failure to
       designate a facility as of yet for the defendant's incarceration. The government, by AUSA
       Andrew Thomas, has no objection to this application .

               By way of background, on September 26, 2019, Mr. Orlean pleaded guilty pursuant to a
       plea agreement to Counts One and Two ofa four-count Indictment which charged him with
       Conspiracy to Commit Securities Fraud, in violation of IS U.S.C. § 371 (Count One), and
       Securities Fraud , in violation of 15 U.S.c. §§ 7Sj(b) & 7Sff and 17 CFR § 240.1 Ob-5 (Count
       Two). On February 12,2020, Your Honor sentenced Mr. Orlean to a period of32 months
       incarceration to be followed by three years of supervised release, and on March 13, 2020, the
       defendant'S Judgement of Conviction was filed via ECF.

               In the time that has followed since Mr. Orlean's February 2020 sentencing, the world has
       become a remarkably di fferent place due to the outbreak of COVID-19. The defendant, now 62
       years old, finds himself at increased risk of death should he become infected merely by virtue of
       his age.' And because he has yet to be designated to a specific facility by the BOP, Mr. Orlean
       would likely be brought by the U.S. Marshals Service to either the Metropolitan Correctional


             See, CDC, Severe Outcomes Among Patients with Coronavirus Disease 2019
                 I
       (COVID-19l - United States, February 12- March 16,2020, available at: https://www.cdc.gov/
       mmwr/volumesl69/wr/mm6912e2.htm (last viewed May 21,2020).
         Case 1:18-cr-00375-VSB Document 131
                                         130 Filed 05/29/20
                                                   05/21/20 Page 2 of 2



JEFFREY LICHTMAN
Hon . Vernon S. Broderick
United States District Judge
May 21 , 2020
Page 2

Center (MCC) or Metropolitan Detention Center (MDC) - both of which are overcrowded and at
present, show a combined 23 infected staff, indicating worsening conditions since our March
application to the Court for similar relief for this defendant. See BOP COVID-19 Cases,
available at: https://www.bop.gov/coronavirus/ (Iast viewed May 21 , 2020). As Mr. Orlean has
remained on bail since May 2018 without incident, and coupled with the defendant's increased
risk of infection and fatality due to his advancing age and the BOP's failure to designate him, we
respectfully request that Mr. Orlean's surrender date be extended by 60 days.

        Thank you for the Court' s consideration of this application . I remain available for a
 teleconference should Your Honor deem it necessary.


                                               Respectfully submitted,




 cc:    Andrew Thomas, Esq.
        Robert Boone, Esq.
        Assistant United States Attorneys (by ecl)
